internal_revenue_service number release date index number ------------------------------- ------------------------------------ ------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b01 plr-103993-18 date date legend x ------------------------------------------------------------ ---------------------------------- trust ------------------------------------------------------------ ------------------------------------------------ state date date date --------------- --------------------------- ----------------------- ----------------------- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by the authorized representative of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted and representations made within x was incorporated and made a valid s_corporation_election effective date under the laws of state plr-103993-18 on date trust acquired shares of x from an estate pursuant to the terms of a will x represents that trust has at all times since date met the requirements of an electing_small_business_trust esbt except that the trustees of trust did not make a timely esbt election under sec_1361 thus causing x’s s_corporation_election to terminate effective date x represents that x and its shareholders have treated x as an s_corporation at all relevant times x further represents that trust has filed its income_tax returns consistent with being an esbt x represents that the failure_to_file an esbt election for trust was inadvertent and was not motivated by tax_avoidance or retroactive tax planning further x represents that x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that a_trust may be an s_corporation shareholder with respect to stock transferred to it pursuant to a will but only for the year period beginning on the day on which such stock is transferred to it sec_1361 provides that for purposes of sec_1362 an esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an esbt does not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies plr-103993-18 to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides in relevant part that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 generally only one esbt election is made for the trust regardless of the number of s_corporations whose stock is held by the esbt however if the esbt holds stock in multiple s_corporations that file in different service centers the esbt election must be filed with all the relevant service centers where the corporations file their income_tax returns this requirement applies only at the time of the initial esbt election if the esbt later acquires stock in an s_corporation which files in a different service_center a new esbt election is not required sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s election terminated on date because of the failure of trust to timely file an plr-103993-18 esbt election we further conclude that the terminations of x's s election was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x's s_corporation_election is otherwise valid and not otherwise terminated under sec_1362 this letter_ruling is subject_to the condition that within days from the date of this letter an election to treat the trust as an esbt effective date must be made with the appropriate service_center a copy of this letter should be attached to the esbt election if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which its s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x's eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely wendy l kribell wendy l kribell assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
